Citation Nr: 1746339	
Decision Date: 10/17/17    Archive Date: 10/31/17

DOCKET NO.  11-00 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for Posttraumatic Stress Disorder (PTSD) with depressive disorder, not otherwise specified (NOS), and alcohol abuse.

2.  Entitlement to service connection for tinnitus.


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel








INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 2001 to September 2004 as an infantryman, including service in Iraq.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from April 2009 and November 2009 decisions of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Houston Texas.

For the PTSD claim, in the Veteran's July 2017 VA Form 9, the Veteran alleged that he is entitled to an earlier effective date (from September 2004) for PTSD.  The Board, in April 2013, denied an earlier effective date claim.  Upon motion by the Veteran for clear and unmistakable error ("CUE"), the Board again found that an earlier effective date was not warranted.  See May 2015 Board decision.  The Court of Appeals for Veterans Claims vacated that May 2015 Board decision in a November 2016 Memorandum Decision and remanded to the Board.  In June 2017, the Board again found no CUE and that a reversal or revision of that April 2013 Board decision was unwarranted.  Therefore, a motion CUE for the effective date for PTSD claim having been properly adjudicated by the Board, this decision only addresses an increased rating for PTSD.

It is additionally noted that not all of the Veteran's complete service records have been obtained.  This was discussed at length in the April 2013 decision and there is no reason to consider the steps made to obtain the Veteran's service treatment records again here.

The Veteran was at one point represented by the Texas Veterans Commission, but revoked his power of attorney during the course of the appeal and has been self- represented since that time.  See March 2017 VA notice (notifying the Veteran that he is unrepresented and can elect a new power of attorney).

The claims for tinnitus and a rating in excess of 70 percent for PTSD were remanded in April 2013 and are now again before the Board.  


FINDINGS OF FACT

1.   PTSD has not been manifested by total occupational and social impairment.

2.   The Veteran's tinnitus is attributable to service.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 70 percent for PTSD, depression NOS, and alcohol abuse have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); C.F.R. §§ 3.102, 3.321, 4.1, 4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2016).

2.  Tinnitus was incurred in service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In April 2013, the Board remanded the claim for tinnitus and a PTSD rating in excess of 70 percent.  For an increased rating for PTSD, the Board instructed that the Veteran's VA treatment records be obtained and a new examination be undertaken for PTSD.  This having been completed, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Additionally, tinnitus is granted below and discussion of the prior remand is unnecessary.  




Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) specifies the VA's duties to notify and assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2016).  

The Veteran has not raised any other argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Rating Principles

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R., Part 4.  The ratings are intended to compensate impairment in earning capacity due to a service-connected disease or injury.  38 U.S.C.A § 1155; 38 C.F.R. § 4.1.  

If the evidence for and against a claim is an equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinksi, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  Where there is question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the disability has not materially changed and a uniform evaluation is warranted.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Initial Rating for PTSD

PTSD is currently rated as 70 percent disabling for the entire appeal period under 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411.  The Veteran contends that this rating does not accurately depict the severity of his disability.  Specifically, the Veteran stated his symptoms warrant a rating of 100 percent.  

The Board notes that any psychiatric disorder is rated under the General Rating Formula for Mental Disorders, and the criteria under this formula shall be considered no matter what diagnostic code is assigned.  Here, because DC 9411 contemplates the Veteran's diagnosis of PTSD and his psychiatric symptoms, the Board concludes that the Veteran is appropriately rated under DC 9411.

The General Rating Formula for Mental Disorders provides that mental disorders are to be rated under 38 C.F.R. § 4.130 as follows:

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or name. 

The "such symptoms as" language of the diagnostic codes for mental disorders in 38 C.F.R. § 4.130 means "for example" and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

Effective March 19, 2015, VA adopted as final, without change, an interim final rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders.  The interim final rule replaced outdated references with references to the Fifth Edition of the Diagnostic and Statistical Manual of Mental Disorders (DSM-5) and updated the nomenclature used to refer to certain mental disorders in accordance with DSM-5.  Specifically, the rulemaking amended 38 C.F.R. §§ 3.384, 4.125, 4.126, 4.127, and 4.130.  However, the provisions of this final rule do not apply to claims that were certified to the Board on or before August 4, 2014, even if such claims are subsequently remanded to the agency of original jurisdiction.  As this appeal was certified to the Board prior to August 2014, the previous versions of the regulations including references to DSM-IV apply.

GAF scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job). 

The Veteran contends that his PTSD with depressive disorder and alcohol abuse should be rated in excess of 70 percent, i.e. at 100 percent.  See June 2017 VA Form 9.  Specifically, the Veteran stated that his VA treatment documents report he had "difficulty in adapting to work-like setting," "difficulty in establishing and maintain effective work and social relationships," and "occupational and social impairment with reduced reliability and productivity."  Id.  The Veteran also related the fact that he was granted TDIU in a February 2017 Rating Decision due to his PTSD and therefore he should be entitled to a 100 percent rating for PTSD, separate from TDIU.

The Veteran underwent a VA contractor examination in February 2009.  Veteran reported "symptoms [that] affect his total daily functioning which result in . . . daily emotional breakdowns [and he] will break things in his home," had "visual hallucinations," paranoia, trouble sleeping.  However, he had good relationships with father and mother and siblings, had a significant other (although he easily irritated her), and good relationship with his children.  Veteran reported hypervigilance, exaggerated startle, irritability and angry outbursts, nightmares, issues with recall of trauma, avoidance activities, and agitation.  Veteran had panic attacks, anxiety with shortness of breath, impaired focus, trust issues, hearing of voices, impaired memory, and slowness of thought.  GAF score was 45.  Examiner stated "[the Veteran's] quality of life outside of work is impaired as he is limited in his ability to socialize with others and maintain a normal functioning family life" and did not have difficulty performing activities of daily life.  The Veteran had "near continuous depression affecting action independently, appropriately and effectively impaired impulse control (such as unprovoked irritability with periods of violence), difficulty in adapting to stressful circumstances (including work or a work like setting) and inability to establish and maintain effective relationships.  He has no difficulty understanding commands."

In July 2010 and May 2015 letters from a staff psychologist, the Veteran's symptoms were reported as sleep disturbance, paranoia, intense fear, inability to sleep, intrusive thoughts, nightmares, flashbacks, avoidance of crowds, strained relationship with friends and family, anger, irritability, social withdrawal, and emotional numbing. 

A private psychologist submitted a VA mental health disability benefits questionnaire in April 2016 reporting the results of an examination.  This psychologist found the Veteran had PTSD symptoms were manifested by "persistent re-experiencing of trauma, avoidance of stimuli associated with the trauma and increased arousal (including impaired sleep and concentration).  The symptoms of the depressive disorder include feelings of sadness and impairments in self-esteem, energy, and motivation."  The Veteran's occupational and social impairment were listed as "impairment with reduced reliability and productivity."  Examiner noted that the Veteran was married and had a stepdaughter and had a good relationship with his family, including a daughter who he had an "improving" relationship with and "has a few friends but he does not see them very often.  He does consider his father-in-law a friend and he likes family get-togethers, such as barbecues."  The Veteran was able to work about 10 hours a week as a school crossing guard.  Veteran took medication for PTSD and depression, although he stated that they did not make a difference, and he attended counseling.  Veteran reported issues with sleep, that he was lucky to get three hours a sleep a night, and that he had nightmares.  He avoided videos and movies about war, was hypervigilant, was easily started by loud noises, and was irritable.  The Veteran's "[a]ttention and concentration are moderately impaired:  He often forgets things."  He was depressed and lacked energy and motivation.  He had low self-esteem, but denied suicidal ideation. His speech was logical and goal directed.  

The Veteran's relevant criterions A through H were persistent and exaggerated negative beliefs or expectations about oneself, others, or the world; persistent negative emotional state; markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; concentration problems; and sleep disturbance.  Veteran's symptoms were depressed mood, anxiety, suspiciousness, chronic sleep impairment, impairment of short and long-term memory, mood disturbance, difficulty in maintain and establishing effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a work like setting.  The examiner's additional behavioral observations were "[m]ood and affect were mildly anxious and dysphoric.  Speech was logical and goal directed."  Examiner found the Veteran was not a danger to himself or others.  Assessment was "[t]he PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning."  GAF score was 45, but the examiner selected an overall level of functioning as "occupational and social impairment with reduced reliability and productivity," a description coincident with the criteria for a 50 percent rating.  

In June 2016, the Veteran was examined by a VA psychologist who noted the Veteran's reports of symptoms substantially the same as reported in April 2016.  This examiner selected an overall level of impairment as "due to mild or transient symptoms which decrease work efficient and ability to perform occupational task only during period of significant stress," consistent with the criteria for a 10 percent rating.  The Veteran reported working two hours per day as a school crossing guard but that he would work full time if it were available, limited only by knee and back pain.  The examiner assigned a GAF score of 80 and found that PTSD does not impact his social and occupational adaptability.  


In a letter dated July 2016, a VA clinical staff psychologist who participated in providing the Veteran's clinical care submitted a statement disagreeing with the findings of the June 2016 psychologist and stating that the Veteran's PTSD:

[I]s more consistent with "occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal  appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships."

In other words, the staff psychologist assessed the severity of the psychiatric disability as most closely represented by the criteria for the current 70 percent rating.  The VA psychologist goes on to state the Veteran has "significant and severe sleep disturbance," to the point where is "unable to sleep at night" with a "significant anxious and paranoid state" and is "very isolated and socially withdrawn," cannot work more than part-time, and has a strained relationship with his wife, who had difficulty dealing with the Veteran's PTSD, and, as a result, the Veteran's wife and the Veteran had reduced emotional intimacy and communication.  The Veteran does not otherwise socialize and has difficulty adapting to stressful circumstances.  

VA treatment records dated from April 2004 to July 2016 report that the Veteran receives mental health treatment for his PTSD with depression, mainly individual and group therapy sessions, and has the same symptoms described in the examinations and in letters submitted by VA psychologists detailed above, including hypervigilance, anger issues, panic attacks, paranoia, and sleep disturbance with nightmares.  While the Veteran continues to report continued PTSD-related issues with his wife, such as easily losing his temper, they remain married, the Veteran continued to report some continued social relationships.  See, e.g., October 2014 VA mental health counseling note ("He has also remained more active and productive during the day, working out regularly with his wife and her family and babysitting for his nephew's kids.").  VA treatment scores reflect GAF scores predominantly in the 50-60 range, with one score in May 2011 at 48 and at least one score higher than 60.  The Veteran reports periodic worsening of symptoms, but this is in line with episodic worsening and improvement reported throughout treatment.  There are also occasional references to issues with friends, but this establishes that the Veteran continues to have at least some friendships.

As an initial matter, the Veteran's statement that he should be entitled to 100 percent rating for PTSD due to his grant of TDIU is a misunderstanding of VA regulations.  As stated above, a 100 percent rating requires a Veteran to have "total occupational and social impairment" (emphasis added).  The Veteran's total occupational impairment is shown, as he has been granted TDIU because he was assessed as unable to maintain a substantially gainful occupation.  However, there is evidence of part time work indicating a capacity to perform some goal-directed activity.  The Veteran reported working for two years as a school crossing guard indicating that his school employers were satisfied with his ability to effectively care for children's safety on the street, which would not be the case if the Veteran presented symptoms such as those contemplated by the 100 percent rating criteria.  In many cases, such as here, a Veteran can have sufficient occupational impairment and qualify for TDIU, but not meet the level of total social and occupational impairment contemplated by the criteria for a 100 percent schedular rating.  

Based on a review of the evidence of record the Board finds that a 70 percent rating is warranted for this period on appeal.  During this period the Veteran experienced ongoing increased depression and anxiety, difficultly sleeping with nightmares, some isolation and avoidant behaviors, irritability, anger, and hypervigilance.  Such symptomology is consistent with the current 70 percent rating and has not risen to the level of an increased 100 percent evaluation. 

According to the DSM-IV, a GAF score ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  As discussed above, the DSM-V does not provide a GAF score.  However, the ranges of the Veteran's scores were largely in the 50-60 range, with several in the mid-to-high 40s, indicating serious symptoms and have been considered when assigning the rating in this case.  The Veteran's lowest GAF scores reflect serious symptoms and serious impairment in social, occupational, or school functioning.  Accordingly, the Veteran's GAF score reflects the level of impairment contemplated by a 70 percent rating and does not reflect total occupational and social impairment.

The Veteran's symptoms are contemplated by a 70 percent rating.  The Veteran's PTSD has not been characterized by total occupational and social impairment.  The Veteran has not had gross impairment in his thought processes or communication, delusions, grossly inappropriate behavior, and is not a persistent danger to himself or others.  The Veteran has not reported suicidal ideations nor is there evidence of the need for intervention to prevent violence to self or others.  The Veteran has been oriented to time and place and continues to regularly perform activities of daily living.  The Veteran was married in 2012 and is able to maintain at least some social relationships with his wife, although he reported marriage strain, and family and continues to have at least some occasional contact with friends.  In sum, the record does not support a finding of total occupational and social impairment because of his service-connected PTSD and associated symptoms.  As such, the evidence of record is against finding that the Veteran has demonstrated total occupational and social impairment, which would warrant a 100 percent rating. 

The Board acknowledges that there is some evidence of hallucinations.  See, e.g., June 2008 mental health note (reporting "continuing visual hallucinations of seeing shadows and thinking someone is there when they are not.").  However, the Veteran has denied hallucinations in more recent treatment documents.  See July 2016 VA treatment note.  Further, as discussed above, the Veteran does not have total occupational and social impairment, resulting from hallucinations.

In conclusion, all potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the rating already assigned for the Veteran's PTSD.  See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  The evidence of record does not reflect that the Veteran suffers from total occupational and social impairment and as a result, entitlement to a rating in excess of 70 percent for PTSD is denied. 

The Board notes that neither the Veteran nor his representative has raised any other issues, nor have any other issues been raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of records).

Service Connection

The Veteran contends that he has tinnitus which started in service. 

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

For a medical opinion (i.e., medical evidence) to be given weight, it must be: (1) based upon sufficient facts or data; (2) the product of reliable principles and methods; and (3) the result of principles and methods reliably applied to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295, 302 (2008).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The probative evidence is at least in equipoise.  In a November 2009 examination, the Veteran gave descriptions of hearing issues which an examiner found were inconsistent with tinnitus and more likely were "transient head noise."  However, a different examiner found "the [V]eteran's reported that noise started 'after a firefight' and they occur constantly in both ears since 2003.  This description is consistent with noise induced tinnitus."  See June 2016 VA examination.  

The Board has considered that the Veteran has given conflicting descriptions of his symptoms, but a clinician determined the Veteran's description is consistent with tinnitus.  The Board finds no conflicting evidence to discount such a finding.  That the Veteran's description of hearing issues is consistent with tinnitus is accepted.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009) (stating a claim should not be limited to the disorder as characterized by the Veteran, but must be characterized and addressed based on the reasonable expectations of the non-expert claimant and the evidence in processing the claim); see also Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("[R]inging in the ears is capable of lay observation").

As the medical opinions are based on sufficient facts and data, are the product of reliable principles and methods, and are the result of principles and methods reliably applied to the facts, both are entitled to equal weight.  Therefore, the Board finds that the evidence does not preponderate against the claim, the benefit of the doubt doctrine applies and service connection for tinnitus is warranted.  


ORDER

An initial rating in excess of 70 percent for PTSD with depressive disorder, NOS, and alcohol abuse is denied.

Service connection for tinnitus is granted.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


